Citation Nr: 0519867	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-39 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for status post atrial 
septal defect with chronic atrial fibrillation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1967 to November 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2004, a 
statement of the case was issued in September 2004, and a 
substantive appeal was received in November 2004.  The 
veteran testified at an RO hearing in July 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was previously scheduled to attend a Board 
hearing at the RO (Travel Board hearing) in May 2005, but the 
veteran did not appear for the scheduled hearing.  In a 
letter received later in May 2005, the veteran reported that 
he did not appear for the May 2005 Travel Board hearing 
because of hospitalization with surgery to remove an 
aneurysm.  The veteran indicated that he wished to be 
rescheduled for a Travel Board hearing.  The Board finds that 
the veteran has demonstrated good cause for his failure to 
report and his motion to reschedule a Travel Board hearing is 
hereby granted.  38 C.F.R. § 20.704(d) (2004). 

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for a 
Travel Board hearing.  Once the hearing 
is conducted, or in the event the veteran 
cancels his hearing request or otherwise 
fails to report, the case should be 
returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




